Citation Nr: 1638446	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-45 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, March 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that a more recent August 2012 rating decision addressed a claim for service connection for PTSD; however, that claim is considered part of the claim that was perfected on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several other psychiatric conditions, including depression and anxiety.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

The Veteran was scheduled for a Board hearing in April 2016, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  In September 1998, the RO denied a claim for service connection for a nervous condition.  

2.  New evidence was received within one year of the September 1998 rating decision.  The claim was again considered and denied in a December 1998 rating decision.  The Veteran did not appeal the rating decision or submit new evidence.  Therefore, the decision became final.

3.  The evidence associated with the claims file since the December 1998 rating decision supports reopening the claim for an acquired psychiatric condition.

4.  The Veteran's currently diagnosed panic disorder was incurred in active duty service.

5.  Hepatitis C is not shown to be related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision which denied a claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The evidence received since the December 1998 rating decision is new and material and the claim for service connection for an acquired psychiatric condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for panic disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2015).

4.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in June and November 2007, prior to the initial adjudications of the issue on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus finds that all necessary development has been accomplished. 

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA medical examination in February 2008 with respect to his claimed psychiatric condition.  The Board finds that the examination is adequate, as the examiner obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He was not provided with an examination to assess his hepatitis C.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  As will be discussed, there is no indication that hepatitis C is related to active duty service.  Accordingly, a VA examination was not required.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims Based on New and Material Evidence to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied a claim for service connection for a nervous condition in September 1998 on the basis that there was no evidence that the condition was incurred in or otherwise related to service.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  New VA treatment records from June to October 1998 that were printed in November 1998 were associated with the claims file.  Thus, the claim was reconsidered in accordance with 38 C.F.R. § 3.156 (b).  The claim was denied in December 1998 as there was no evidence that the condition was incurred in or otherwise related to service.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the February and December 1998 rating decisions became final.

The evidence received since the December 1998 rating decision includes a private medical opinion which directly relates the current anxiety condition to an incident documented in the service treatment records, and VA psychiatric examinations which clarify the Veteran's psychiatric diagnoses and provide medical opinions as to the etiology of the disorders.  This evidence is not cumulative and redundant of the evidence previously considered in December 1998.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence.  

Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has been presented to reopen the previously denied claim for service connection for an acquired psychiatric condition.  The appeal is granted to this extent.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for an Acquired Psychiatric Condition, to Include PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he asserts that he developed anxiety in service, and that his in-service complaints of chest pain and irregular heartbeat was an undiagnosed anxiety attack.  

Service treatment records show that he went to sick call in March 1975 with complaints of sudden onset chest pain.  Extensive examination and cardiac testing revealed no diagnosis, and his symptoms resolved.  He complained of sharp chest pain again in August 1975, without diagnosis.  

Following service separation, he underwent cardiac evaluation several times, but no cardiac diagnosis was ever made.  Upon treatment for chest pain in September 1981, the Veteran claimed that he had had a heart attack during military service.  The treating physician opined that "chest pain of unknown etiology" was "possibly secondary to mitral valve prolapse."  The physician further remarked, "although initially pericarditis or injury might have been entertained, subsequent EKG showed no change.  2D echocardiogram revealed intermittent prolapse of the anterior cusp of the mitral valve.  No other abnormalities were noted.  Most specifically the tricuspid valve was completely normal."

He was provided a VA examination in September 1998 in conjunction with his original claim.  The Veteran reported that he started to become nervous and anxious during service, but did not seek psychiatric help until after separation.  The Veteran told the examiner that, "I have anxiety attacks every day.  I am very nervous, and I have palpitations.  I think that I am dying all the time."  Although the examiner suggested that service-connection was not warranted, no adequate medical nexus opinion was provided.

The Veteran's treating psychiatrist, Dr. A.C.N., provided a June 2007 medical nexus opinion.  Dr. A.C.N. explained that he examined the Veteran several times and reviewed the record prior to preparing his opinion.  Dr. A.C.N. provided a clinical diagnosis of panic disorder, major depressive disorder, single episode, severe with psychotic features, and polysubstance dependence in sustained full remission.  After a review of the record and the Veteran's history, and a clinical evaluation of the Veteran, Dr. A.C.N. provided the following opinion: "With a reasonable degree of medical certainty, the patient's [panic disorder] is clinically determined to be a direct and proximate result of his military experience from 1974 through 1976.  The onset of his anxiety symptoms was in 1975.  His complaints of "chest pain" are documented in military medical records with no direct physical cause.  He has had inpatient hospitalizations for these complaints.  In my professional clinical opinion, this diagnosis should be allowed as a 100% service-connected disorder.  My diagnosis and opinion are based upon with a reasonable medical probability my 28 years of clinical experience as a medical doctor and specialist in Psychiatry...  In my professional opinion there is no substantial evidence that [the Veteran] is consciously exaggerating his psychiatric symptoms."
  
The Veteran was afforded a VA psychiatric examination in February 2008.  The examiner reviewed the claims file and conducted a clinical evaluation of the Veteran, including taking his lay reports as to the events in service and the current psychiatric symptoms.  The Veteran again reported that his anxiety had its onset in service and was related to his feelings about being away from home and his mother, who was ill at the time.  The Veteran explained that his anxiety worsened after service, due to several stressful events.  The examiner noted that the Veteran requested a discharge from service on numerous occasions and was AWOL on at least two occasions.  The Veteran reported that he now experiences frequent panic attacks, which are associated with palpitations, tachycardia, diaphoresis, shortness of breath, lightheadedness, dizziness, and a subjective feeling of intense anxiety.  

The examiner described the Veteran's presentation as "bizarre" and noted that, "he had great difficulty recalling specific names and dates.  He periodically gave conflicting information.  Although he appeared somewhat drowsy and zoned out periodically when confronted with conflicting information such as the notation by his current psychiatrist that he had never been treated with psychotropic medications he became suddenly alert wide eyed and responsive.  His presentation and theatrics gave some question as to the validity of his presentation and truthfulness of information that he recanted.  He gave some impression that he was tailoring information to support his claim.  At other times however he appeared to be very truthful relaying favorable and unfavorable information equally."  The examiner acknowledged the opinion of Dr. A.C.N., but remarked that some of the information contained therein, such as the Veteran's past prescription medicine history, was based upon the Veteran's false reports.  

The examiner rendered a clinical diagnosis of schizoaffective disorder, PTSD, and polysubstance dependence in remission.  The examiner described the Veteran's psychiatric picture as "complicated" and remarked that, "given a large overlap in symptomatology between his various conditions it is difficult to determine to what degree any one diagnosis contributed to his psychosocial functioning over the years...  The Veteran maintains that he first began experiencing anxiety symptoms in the military.  These anxiety symptoms however appear to be revolved around concerns for his mother's safety rather to any characteristics specific to the military.  He experienced various cardiac symptoms for which no specific cause was found.  Although emotional difficulties and anxiety certainly can contribute and cause some cardiac symptoms; no clear link between his cardiac symptoms and his anxiety symptoms have ever been formalized."  The examiner opined that the Veteran's anxiety is attributable to his PTSD symptomology, which the examiner felt was more likely related to childhood traumas, and was not caused by or aggravated by service.  Notably, the Veteran had no in-service stressor other than his concern for his mother's health.  Finally, the examiner remarked that, "it is difficult to determine if his anxiety at the time of his military service would have met criteria for any specific anxiety condition in that he did not seek treatment at the time.  Although he describes some anxiety attacks at the time these appear to be specifically related to concerns regarding his separation from his mother and concerns for her safety and well being but not in of itself meet the criteria for panic disorder as has been determined by his current treating psychiatrist [Dr. A.C.N.].  It is possible that the veteran may have met criteria for an adjustment disorder with anxiety symptoms at the time this however would be purely speculative at this time."

Upon VA psychiatric treatment in April 2008, he reported that his anxiety began during his military service due to the pressures of being away from home and dealing with his own health problems and those of his mother.  

Although the Veteran has been diagnosed with PTSD, the Board finds that service connection for PTSD is not warranted.  As noted, there is no evidence that the Veteran met the standard for DSM criterion A for a traumatic stressor.  To that end, there is no evidence that the Veteran experienced, witnessed, or was confronted with an event or events that involved actual or threatened death, or serious injury, or a threat to the physical integrity of others.  38 C.F.R. § 3.304(f) (noting PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)); The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 209-210 (4th ed. 1994) (explaining that a diagnosis requires a traumatic event in which both the person experienced, witnessed or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and that the person's response involved intense fear, helplessness, or horror.).  The Veteran did not engage in combat with the enemy, he was not a prisoner-of-war (POW) and he had no fear of hostile military or terrorist activity; and there is no credible evidence that he sustained a personal or sexual assault during service.  Thus, the evidence does not support his claim for PTSD.

However, the Board does find probative the June 2007 opinion of Dr. A.C.N., which relates the Veteran's current diagnosis for panic disorder to his military service, and specifically to his complaints of chest pain during service.  The evidentiary burdens and diagnostic criteria applicable to claims for service connection for PTSD do not apply to other psychiatric disorders.  Here, the evidence reflects that the Veteran has a current diagnosis of panic disorder that is directly related to his experiences in service.  The February 2008 VA examiner provided a negative nexus opinion regarding the Veteran's anxiety, but acknowledged that the opinion was speculative and that no cardiac diagnosis has ever been made to explain the chest pains in service.  The Board finds more probative the opinion of Dr. A.C.N., as is was based on an accurate factual background, consistent with the chest pains documented in the STRs, and was based on Dr. A.C.N.'s knowledge of the Veteran's medical history and condition that was obtained during observation and treatment as the treating physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The opinion was well reasoned and based on the Dr. A.C.N.'s medical expertise.  Although the February 2008 VA examiner noted discrepancies in the Veteran's report to Dr. A.C.N. regarding his prescription medicine history, such discrepancies are unrelated to and thus do not discredit Dr. A.C.N.'s opinion regarding the etiology of the panic disorder.  Further, Dr. A.C.N. did not suspect that the Veteran was being untruthful.    

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current panic disorder is etiologically related to service, and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hepatitis C

The Veteran seeks service connection for hepatitis C.  In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service and, specifically, the result of air gun inoculations received in service.  At a May 2013 hearing at the RO, he stated, "it was from how they were using the needles when they were giving those shots.  They were in an airborne gun, and they were giving it in line, and it looked like blood was still on the instruments and stuff, and I believe my hepatitis C occurred from there, from the shot procedures in the military."

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use. 

A May 1977 VA hospitalization record shows that he was admitted for intravenous heroin abuse.  The admission record noted that he had previously been treated for heroin abuse during service.  VA treatment records show that he was diagnosed with hepatitis C in approximately July 2002.  At an April 2008 hepatitis C outpatient evaluation, he reported a history of illicit drug use.  A May 2008 private treatment note shows that he presented for treatment of hepatitis C and reported that he has been off drugs for 25 years.  

As to the Veteran's contention that his hepatitis was caused by in-service air gun injections, while VA Fast Letter 04-13 acknowledges that is not biologically implausible, there are no known cases where it occurred, and the Veteran's contention is the only evidence in this case supporting that theory of causation.  He is not shown to have the competence to offer a probative opinion on that subject.

The Veteran's VA and private treatment records do not support his contentions that hepatitis C is due to air gun injection immunizations.  These records merely note his continued treatment for health problems associated with hepatitis C, without also providing an opinion as to how the Veteran initially contracted hepatitis C. 

Here, the Veteran is competent to report his use of IV drugs and receiving an inoculation via air gun.  He is also competent to discuss observable symptoms.  Layno, 6 Vet. App. at 465.  However, he is not competent to provide evidence regarding the etiology of his hepatitis C.  Bostain v. West, 11 Vet. App. 124   (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).

The record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, including air gun inoculations during service. Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric condition is reopened.

Service connection for an acquired psychiatric condition other than PTSD is granted.

Service connection for hepatitis C is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


